Citation Nr: 0623657	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-31 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a headache 
disability.

2.  Entitlement to service connection for a stomach 
disability.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for a right wrist 
disability, to include carpal tunnel syndrome (CTS).

5.  Entitlement to a higher initial disability rating for 
temporomandibular joint dysfunction (TMJ), currently rated as 
noncompensable.

6.  Entitlement to a higher initial disability rating for 
carpal tunnel syndrome, left wrist, currently rated as 
noncompensable.

7.  Entitlement to a higher initial disability rating for 
degenerative joint disease of the lumbar spine, currently 
rated as 20 percent disabling.

8.  Entitlement to a higher initial disability rating for 
degenerative joint disease of the right shoulder, currently 
rated as 10 percent disabling.

9.  Entitlement to a higher initial disability rating for 
right knee retropatellar pain syndrome, currently rated as 10 
percent disabling.

10.  Entitlement to a higher initial disability rating for 
left knee retropatellar pain syndrome, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1979 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and January 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran and his spouse testified 
at a Board hearing at the RO in October 2005.  The veteran 
submitted additional medical evidence at his hearing and 
waived initial RO review of the evidence.
The issues of entitlement to service connection for a 
headache disability, a stomach disability, chronic bronchitis 
and a right wrist disability, to include CTS, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as temporomandibular joint dysfunction, is 
manifested by left side deviation of 2mm, and pain on 
palpation of right temporomandibular joint region with no 
limitation to inter-incisal opening of the mouth or excursive 
movements and no additional functional loss due to pain, 
fatigue, weakness or incoordination. 

2.  The veteran's service connected disability, described for 
rating purposes as carpal tunnel syndrome, left wrist, is 
manifested by very slight limitation of motion with no 
abnormal sensory function.

3.  The veteran's service-connected degenerative joint 
disease of the lumbar spine is not productive of more than 
moderate limitation of motion of the lumbar spine or more 
than moderate intervertebral disc syndrome; it is also not 
manifested by incapacitating episodes necessitating bedrest 
prescribed by a physician, flexion of the thoracolumbar spine 
to less than 30 degrees, listing of the whole spine to 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion, abnormal mobility on forced motion or 
additional neurological impairment (aside from radiculopathy 
of the bilateral lower extremities, each rated as 10 percent 
disabling), including but not limited to bowel and bladder 
impairment. 

4.  The veteran's service-connected disability, described for 
rating purposes as degenerative joint disease, right 
shoulder, is productive of limitation of abduction to no less 
than 120 degrees and flexion to no less than 140 degrees.

5.  The veteran's service-connected disability, described for 
rating purposes as right knee retropatellar pain syndrome, is 
productive of limitation of flexion by pain to 120 degrees 
and no limitation of extension with no evidence of recurrent 
instability or subluxation.

6.  The veteran's service-connected disability, described for 
rating purposes as left knee retropatellar pain syndrome, is 
productive of limitation of flexion by pain to 120 degrees 
and no limitation of extension with no evidence of recurrent 
instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a 
compensable disability rating for temporomandibular joint 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §, 4.71(a), Diagnostic Code 9905 
(2005).

2.  The criteria for entitlement to a compensable disability 
rating for the veteran's service connected carpal tunnel 
syndrome, left wrist, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8515 (2005).

3.  The criteria for entitlement to a disability rating in 
excess of 20 percent for degenerative joint disease, lumbar 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5292, 5293, 5295 (2003); 5237, 5242, 5243 
(2005).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for degenerative joint disease of the 
right shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5010, 5201 (2005).

5.  The criteria for a rating in excess of 10 percent for 
right knee retropatellar pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260 and 5261 
(2005); VAOPGCPREC 9-2004, VAOPGCPREC 9-98.  

6.  The criteria for a rating in excess of 10 percent for 
left knee retropatellar pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260 and 5261 
(2005); VAOPGCPREC 9-2004, VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, as to the May 2004 rating decision, the RO furnished 
VCAA notice to the veteran in November 2003 and as to the 
January 2005 rating decision, the RO furnished VCAA notice in 
June and August 2004.  Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the November 2003, June, August and September 2004 
letters, VA informed the veteran of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board also notes that the letters 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have.  Additionally, the 
Board notes that the June, August and September 2004 letters 
explicitly directed the veteran to submit any relevant 
evidence in his possession.  Thus, the Board finds that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his increased ratings claims, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board notes that the veteran and his representative have 
alleged no prejudice as a result of this error.  Moreover, as 
the decision finds that the preponderance of the evidence is 
against the veteran's claims for increased ratings, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records and VA medical 
records.  The Board notes that the veteran has been afforded 
multiple VA examinations in connection with his increased 
rating claims; thus, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disabilities is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

TMJ

The January 2005 rating decision granted service connection 
for temporomandibular joint dysfunction (TMJ) and assigned a 
0 percent rating effective April 16, 2004.  The present 
appeal involves the veteran's claim that the severity of his 
service-connected TMJ warrants a higher disability rating. 

The veteran's service-connected TMJ has been rated by the RO 
under the provisions of Diagnostic Code 9905.  Diagnostic 
Code 9905 provides for limited motion of temporomandibular 
articulation.  Specifically, it dictates that inter-incisal 
range of 31-40 mm warrants a 10 percent rating and range of 
lateral excursion of 0 to 4 mm rates a 10 percent rating.  
This Code does not provide for a rating for inter-incisal 
range above 40 mm or range of lateral excursion above 4 mm.  
38 C.F.R. § 4.71a, Diagnostic Code 9905. 

Turning to the record, the July 2004 VA Dental examination 
shows that examination of the veteran's mouth revealed that 
he could open to the fullest extent and that there was no 
limitation on excursive movements.  The examiner noted that 
there was right temporalis pain on insertion origin and 
severe retrodiskal pain in the right temporomandibular joint 
region.  There was about a 2 mm deviation to the left side 
which indicated internal derangement of the joint.  The RO 
issued a rating decision in January 2005 granting service-
connected disability for TMJ rated at 0 percent.  The veteran 
contends in his appeal that his current disability warrants a 
higher disability rating.  After reviewing the totality of 
the evidence, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 0 
percent at this time.

Specifically, the report reflects upon objective examination, 
the veteran's disability was manifested by pain and soreness 
on palpation, but no restriction to range of motion or 
function.  Although the veteran testified that the pain in 
his jaw caused him to chew food slowly, the examination 
report did not reveal any additional functional loss due to 
pain, weakness, fatigue or incoordination.  In fact, the 
examination report stated that the veteran had no limitation 
to motion on opening or the protrusive or the lateral 
movements and that the only pain observed was on 
hyperextending his jaws in open position.

Therefore, the evidence of record demonstrates that the 
veteran's disability does not manifest limitation of inter-
incisal range of 31-40 mm or limitation of range of lateral 
excursion of 0 to 4 mm to warrant a 10 percent rating under 
Diagnostic Code 9905.

As for other diagnostic codes, the Board notes that the 
evidence does not show that the veteran has impaired 
mastication function, mandible loss, ramus loss, malunion or 
nonunion, or limited temporomandibular articulation.  
Therefore, there is no higher rating warranted under 
Diagnostic Codes 9901, 9902, 9903, 9904, 9906, or 9907. 

Left Wrist CTS

The present appeal involves the veteran's claim that the 
severity of his service-connected carpal tunnel syndrome, 
left wrist, warrants a compensable disability rating.  After 
reviewing the totality of the evidence, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable rating at this time.

The record reveals that the veteran's carpal tunnel syndrome 
of the left wrist is currently rated as noncompensable under 
Diagnostic Code 8515, pertaining to paralysis of the median 
nerve.  Incomplete paralysis of the median nerve (minor) 
warrants a 10 percent evaluation if mild, a 20 percent 
evaluation if moderate, and a 40 percent evaluation if 
severe.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515.  The 
Board notes that words such as "mild", "moderate", and 
"severe" are not defined in the VA Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of terminology such as "moderate" or "severe" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The veteran underwent a VA examination in July 2004.  The 
examination report reflects that the veteran is right handed.  
On physical examination, the veteran had no effusion of the 
left wrist.  Peripheral pulses were easily palpable, range of 
motion was to 30 degrees of ulnar deviation without pain and 
10 degrees of radial deviation without pain.  Flexion was to 
70 degrees and extension was to 90 degrees on the left 
without pain.  The examiner noted that he did not believe 
that the range of motion was additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.

An October 2004 VA examination report reflects that EMG nerve 
conduction velocity studies showed bilateral carpal tunnel 
syndrome, right worse than left.  The report noted that 
latency was abnormal in both motor and sensory components of 
both medial nerves.

After a thorough review of the evidence of record, the Board 
finds that the veteran's left wrist carpal tunnel syndrome is 
not productive of even mild paralysis.  The Board 
acknowledges the veteran's subjective complaints of pain.  
However, upon objective examination in 2004, only very slight 
limitation of motion was demonstrated with no evidence of 
thenar atrophy, abnormal sensory function on the palmar 
surface, tingling sensation of the median nerve, decreased 
muscle strength, or decreased sensitivity of the thumb or any 
fingers.  As such, the evidence of record suggests no active 
symptomatology resulting in lost or impaired function.  
Therefore, a compensable rating is not warranted, even taking 
into consideration the provisions of DeLuca, 8 Vet. App. 202, 
38 C.F.R. § 4.45, and 38 C.F.R. § 4.59, because there is no 
evidence of pain on motion, weakness, fatigue or arthritis.

Lumbar Spine

A February 2003 medical board report shows pain on extension 
and flexion of the veteran's lumbar spine with some positive 
straight leg raising on the right.  His neurological 
examination was within normal limits, including reflexes, 
motor function and sensory examinations.  A November 2003 x-
ray report of the lumbosacral spine shows the veteran was in 
status post L5-S1 fusion.  The pedicle screws and metallic 
strut graft were in stable position.  Two surgical clips were 
seen anterior to the disc space.  The vertebral bodies 
demonstrated anatomic alignment.  There was preservation of 
the L5-S1 disc space.  The impression was status post L5-S1 
fusion with anatomic alignment and no evidence of 
complication.  A November 2003 MRI report shows extensive 
degenerative changes L5-S1 with posterior disc bulge 
appearing to contact and possibly displace the bilateral S1 
nerve roots.  

A December 2003 VA examination report shows that the veteran 
complained of daily low back pain that limited his activities 
and was "sciatic" in nature.  He stated that he took pain 
medication, could not stand for more than an hour or drive 
long distances, and had to walk with a cane.  Range of motion 
testing of the lumbar spine revealed active range of motion, 
with pain, to the following degrees:  45 degrees of flexion, 
15 degrees of extension, 20 degrees of right lateral, 20 
degrees of left lateral, 20 degrees of right rotation and 25 
degrees of left rotation.  Following repetitive motion, there 
was no decrease in range of motion or increase in weakness, 
fatigue, or coordination, but there was pain, although 
increased pain was not noted.  Neurovascular status of the 
lower extremities remained intact and deep tendon reflexes 
were full and normal.  The veteran was noted to walk with a 
cane and had an antalgic gait.

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5242.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Later, 
VA promulgated regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified, in 
pertinent part, at 38 C.F.R. 4.71a, Diagnostic Codes 5237, 
5242, 5243, effective September 26, 2003.  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  
 
Under Code 5293, when disability from intervertebral disc 
syndrome is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.

Under Code 5295, if there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order.  A maximum schedular rating of 40 
percent is awarded when lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

20 percent-forward flexion of the thoracolumbar spine greater 
than 30 degrees by not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

5237 Lumbosacral cervical strain 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

The Board notes at the outset that the evidence of record 
shows that the veteran has lumbar scars and bilateral lower 
extremity radiculopathy related to his service-connected back 
disability.  The veteran was granted separate ratings for 
these disabilities by the RO by way of the January 2005 
rating decision.  In his January 2005 notice of disagreement, 
the veteran did not disagree with the disability ratings 
assigned for these secondary disabilities.  Therefore, the 
Board does not feel that the issues of increased ratings for 
the veteran's lumbar scars and lower extremity radiculopathy 
are currently before the Board at this time.  The Board will 
therefore now consider the severity of the veteran's service-
connected lumbar spine disability, excluding the lumbar scars 
and bilateral lower extremity radiculopathy.  

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurological findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

For the period prior to September 23, 2002, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the lumbar strain/discogenic disease under Diagnostic Code 
5292 or 5295 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 20 percent rating assigned 
under Diagnostic Code 5293 contemplates orthopedic as well as 
neurological aspects of said disability.  Specifically, the 
General Counsel has determined that (former) Diagnostic Code 
5293 contemplates limitation of motion. As such, a separate 
rating for arthritis with limitation of motion of the lumbar 
spine in this situation would be inappropriate.  VAOPGCPREC 
36-97.  Diagnostic Code 5293 also contemplates lumbar 
radiculopathy affecting the lower extremities, such as 
radicular pain with functional limitations, and it includes 
muscle spasms, as does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertaining to the rating criteria for arthritis.  
For example, Diagnostic Code 5003 provides: "Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion."  In short, a 20 percent rating assigned under 
Diagnostic Code 5293 contemplates orthopedic aspects of the 
lumbar discogenic disease, specifically the effect 
musculoskeletal-caused pain and muscle spasms have upon 
movement of the spine, as well as the neurological aspects of 
lumbar discogenic disease, specifically the effect of sciatic 
neuropathy affecting the lower extremities; and these are 
duplicative of or overlap with each other such that to assign 
separate ratings under Diagnostic Codes 5292, 5295, and 5293 
would be pyramiding, for the period prior to September 23, 
2002.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14.  The current 
applicable rating criteria does permit separate orthopedic 
and neurological ratings and, as noted above, such was 
granted by a rating decision in January 2005: a separate 10 
percent rating for radicular symptoms of each lower extremity 
and a separate 10 percent rating for lumbar scars.

The overall clinical picture shows very little neurological 
involvement, and no more than overall moderate functional 
impairment of the low back, to include limitation of motion, 
with the exception of lower extremities, rated separately at 
10 percent each.  For instance, the February and December 
2003 examination reports make no finding of paralumbar spasms 
and show neurological testing, deep tendon reflexes and 
neurovascular status intact and fully within normal limits.  
As such, the Board does not find that a rating in excess of 
20 percent is warranted for disc disease under Diagnostic 
Code 5293 or 5243 as there is no evidence of more than 
moderate intervertebral disc syndrome as there is no 
indication of recurring attacks with little intermittent 
relief or physician-prescribed bedrest.  As discussed in 
detail below, there is also no medical evidence to suggest a 
rating in excess of 20 percent is warranted under the either 
the old or new criteria for rating spinal disabilities based 
on limitation of motion or lumbosacral strain.  Further, 
there is no persuasive evidence of associated objective 
neurological abnormalities to warrant a separate compensable 
evaluation, other than for the already separately 10 percent 
rated bilateral lower extremities.

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 30 
percent rating for severe limitation of motion and under the 
old Diagnostic Code 5295 a 40 percent rating was assigned 
with severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the revised regulations, the 30 percent rating is only 
applicable to cervical spine disabilities and a 40 percent 
rating is not warranted unless there is forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

The most limitation to flexion shown by the medical evidence 
of record, even when taking into consideration additional 
functional loss due to weakness, fatigue and pain, is to 45 
degrees.  Additionally, none of the examination reports of 
record show any evidence of ankylosis.  Thus, there is no 
medical evidence to demonstrate that the veteran's lumbar 
spine disability is limited to30 degrees or less of flexion 
or is manifested by favorable ankylosis of the entire 
thoracolumbar spine in order to warrant a rating in excess of 
20 percent under the revised diagnostic codes for rating 
spinal disabilities.  As for application of former Diagnostic 
Codes 5292 and 5295, while there is X-ray evidence of 
degenerative changes of the lumbar spine, none of the medical 
evidence of record shows any evidence of severe lumbosacral 
strain, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion, or 
some of the above with abnormal mobility on forced motion in 
order to warrant a rating in excess of 20 percent under 
former Diagnostic Code 5295.  Moreover, the examination 
reports show, at most, moderate limitation of motion, even 
when taking into consideration pain, fatigability and lack of 
endurance.  Thus, there is no basis for awarding a disability 
rating in excess of 20 percent for the veteran's lumbar spine 
disability under former Diagnostic Code 5292.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability more nearly approximates the criteria for a 
disability rating in excess of 20 percent.

Right Shoulder

The Board notes that the veteran's service connected right 
shoulder disability is rated under Diagnostic Code 5010 which 
states that arthritis due to trauma, which is established by 
x-ray findings, is to be rated as degenerative arthritis, 
which is rated under Diagnostic Code 5003.  Diagnostic Code 
5003 states that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Codes 5003, 5010.

Limitation of motion of the shoulder is rated under 
Diagnostic Code 5201, which has separate ratings for the 
major shoulder and the minor shoulder, depending on whether a 
person is right-hand or left-hand dominant.  The Board notes 
that the evidence of record shows that the veteran is right-
hand dominant.  Therefore, the relevant rating criteria are 
those applicable to the major shoulder.  This diagnostic code 
states that for the major shoulder, limitation of motion of 
the arm at shoulder level merits a 20 percent rating and 
limitation of motion midway between the side and shoulder 
level merits a 30 percent disability rating.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5021.

The relevant medical evidence of record includes a December 
2003 VA examination report which shows that arthritic changes 
of the right shoulder joint were noted on MRI.  The veteran's 
right shoulder range of motion was limited to 140 degrees of 
flexion and 120 degrees of abduction.  In order to warrant a 
20 percent rating under Diagnostic Code 5201, range of motion 
of the arm must be limited to no higher than the shoulder, 
which is at 90 degrees.  Thus, the medical evidence show that 
the veteran can clearly raise his arm higher than shoulder 
level on both flexion and abduction.  Nevertheless, as noted 
above, a compensable 10 percent rating will be assigned when 
arthritis is confirmed by x-ray images, even in the absence 
of a compensable rating under limitation of motion of the 
affected joint.  Therefore, the Board finds the currently 
assigned 10 percent disability rating appropriately captures 
the extent and severity of the veteran's service connected 
right shoulder disability.  As such, a rating in excess of 10 
percent is not warranted.

Bilateral Knees

As noted above, diagnostic Code 5003 states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes that standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.  The Board also notes that a recent General 
Counsel Opinion, VAOPGCOREC 9-2004, states that separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.  

Diagnostic Code 5257 dictates that a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee and a 20 percent rating is 
warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  Finally, the Board notes 
that separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  

The cited opinions of the VA's General Counsel appear to 
require persuasive evidence that a claimant actually suffers 
from the symptomatology set forth in the different rating 
codes before separate ratings may be assigned.  

The medical evidence of record includes a December 2003 x-ray 
of the right knee which shows no significant degenerative 
disease; however, a December 2003 VA examination report 
reflects that an MRI report from June 2000 showed arthritis 
of the right knee.  The veteran reported daily pain on the 
inner portion of the right knee which was aggravated by going 
upstairs.  On objective examination, there was decreased 
range of motion of both knees bilaterally.  Following 
repetitive use, there was no decrease in range of motion and 
no increase in weakness, fatigue or incoordination, but there 
was pain on flexion of the left knee.  There was bilateral 
crepitus, but Lachman's and McMurray's testing were negative 
as was anterior posterior drawer testing.  There was no 
erythema, warmth or edema of either knee.  The veteran walked 
with an antalgic gait.  He had some decreased strength which 
was attributed to his service connected lumbar spine 
disability.  Deep tendon reflexes were full and normal.  It 
was noted that the veteran walked with a cane.  Bilateral 
knee range of motion was to 120 degrees of flexion and to 0 
degrees of flexion.  Range of motion was not decreased after 
five repetitions.

In reviewing the relevant medical evidence of record, the 
Board notes that the veteran's range of motion is only 
limited to 120 degrees of flexion and is not limited on 
extension for either knee; therefore, there is no evidence of 
flexion limited to 30 degrees or extension limited to 15 
degrees to warrant a rating in excess of 10 percent under 
Diagnostic Codes 5260 or 5261 for either knee.  Moreover, as 
Lachman's, McMurray's and anterior posterior drawer testing 
were all negative bilaterally, there was no objective 
evidence of instability; as such, there is no evidence of 
recurrent instability or subluxation to warrant a separate, 
compensable rating under Diagnostic Code 5257 for either 
knee.  In fact, the objective medical evidence does not show 
enough limitation of motion to flexion or extension to 
warrant a compensable rating under any of the Diagnostic 
Codes for limitation of motion of the knee.  Nevertheless, as 
noted above, x-ray evidence of arthritis in a joint combined 
with objective evidence of painful motion will warrant a 10 
percent disability for the affected joint.  Thus, the Board 
finds the current 10 percent rating for each knee to 
accurately capture the extent and severity of the veteran's 
bilateral knee disability and finds that a rating in excess 
of 10 percent for either knee is therefore not warranted.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the examination report 
reflects pain on motion and specifically notes no additional 
loss of range of motion on repetitive use.  

Conclusion

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for his service connected 
disabilities and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by his service connected disabilities has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the schedular ratings assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran and higher ratings are denied on 
an extra-schedular basis.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Entitlement to a higher initial disability rating for TMJ is 
not warranted.  

Entitlement to a higher initial disability rating for CTS, 
left wrist, is not warranted.  

Entitlement to a higher initial disability rating for 
degenerative joint disease of the lumbar spine is not 
warranted.  

Entitlement to a higher initial disability rating for 
degenerative joint disease of the right shoulder is not 
warranted.  

Entitlement to a higher initial disability rating for 
bilateral retropatellar pain syndrome is not warranted.  

To this extent, the appeal is denied.




REMAND

The Board notes that the veteran has applied for entitlement 
to service connection for a headache disability, a stomach 
disability, chronic bronchitis and a right wrist disability, 
to include carpal tunnel syndrome.  The veteran had 
complaints relating to headaches, stomach pain, right wrist 
pain and bronchial issues during active duty service.  
Moreover, the veteran has current complaints of headaches, 
including a diagnosis of migraines and tension headaches, 
stomach pain, bronchial issues and right wrist pain, 
including diagnoses of ganglion cyst and CTS.  Unfortunately, 
the current examination reports of record do not demonstrate 
that the veteran's service medical records were reviewed in 
the course of the examinations for these claims and the 
reports do not contain opinions addressing the likelihood of 
an etiological relationship between the veteran's inservice 
complaints and his current disabilities.  As such, these 
matters must be remanded for new VA examinations.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating for the 
disabilities on appeal, should service connection be granted.  
As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that disability ratings and effective dates for the award of 
benefits will be assigned if service connection is granted, 
and also includes an explanation as to the type of evidence 
that is needed to establish the claims sought on appeal, to 
include the effective dates and the disability ratings.



Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran should be afforded a VA 
neurology examination.  It is imperative 
that the veteran's c-file be made 
available to the examiner for review in 
connection with the examination, with 
particular attention paid to the notation 
of a headache during active duty service.  
The examiner should be asked to address 
whether the veteran currently suffers 
from a headache disability .  For any 
headache disability found on examination, 
the examiner should be asked to opine 
whether it is at least as likely as not 
(a degree of probability of 50 percent or 
higher) that any current headache 
disability is etiologically related to 
the veteran's active duty service.

3.  Arrange for the veteran to undergo a 
VA gastrointestinal examination.  It is 
imperative that the veteran's c-file be 
made available to the examiner for review 
in connection with the examination, with 
particular emphasis paid to the service 
medical records showing complaints of 
stomach pain.  The examiner should 
determine if the veteran has a current 
stomach disability and, if so, address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current stomach disability began 
during service or is causally linked to 
any incident of active duty, to include 
the pain medication prescribed for his 
service connected lumbar spine 
disability.

4.  Arrange for the veteran to undergo a 
VA pulmonary examination.  It is 
imperative that the veteran's c-file be 
made available to the examiner for review 
in connection with the examination, with 
particular emphasis paid to the service 
medical records showing complaints of 
chest and bronchial problems.  The 
examiner should determine if the veteran 
has a current bronchial disability and, 
if so, address whether it is at least as 
likely as not (50 percent or greater 
probability) that any current bronchial 
disability began during service or is 
causally linked to any incident of active 
duty.

5.  Arrange for the veteran to undergo a 
VA orthopedic examination.  It is 
imperative that the veteran's c-file be 
made available to the examiner for review 
in connection with the examination, with 
particular emphasis paid to the service 
medical records showing complaints of 
right wrist pain.  The examiner should 
determine if the veteran has a right 
wrist disability, to include cysts or 
CTS, and, if so, address whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
right wrist disability began during 
service or is causally linked to any 
incident of active duty.

6.  The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also asked to provide a 
rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

7.  Thereafter, the RO should 
readjudicate the remaining issues on 
appeal with consideration of all of the 
applicable law and regulations and any 
additional evidence received after the 
issuance of the last Supplemental 
Statement of the Case (SSOC).  If the 
benefits requested on appeal are not 
granted, the RO should issue an SSOC, 
which must contain notice of all 
relevant action taken on the claims.  A 
reasonable period of time for a 
response should be afforded.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


